 

Case 1:98-cr-00846-GBD Document 160 Filed 07/20/21 Page 1 of1

 

ADAMS 8c Ge OO:
ste A i
ATTORNEYS § Ny
65 BROADWAY SUITE 715 vs MARTIN E. ADAMS
Nor

New YorK, NY 10006 C. COMMISSIONG

Tey Baap S00 on PRONICALLY “FILED fcc" NeW YORK

Fax: 212-981-3305 Tina “AMCMLAW,COM

July 19, 2021

 

  

&

VIA ECF AND ELECTRONIC MAIL SO ORDERED
Hon. George B. Daniels The conference is adjourned from
United States District Judge July 20, 2024.to August 31, 2021 at 10:00 a.m.

Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.

New York, NY 10007-1312

 

Re: United States v. Christian Guzman, 98 Cr. 846 (GBD) - Request for adjournment of
VOSR Hearing

 

Dear Judge Daniels:

I write to request a 30-day adjournment of the Violation of Supervised Released Hearing
(VOSR) scheduled for July 20, 2021. The government consents to this request. On the
newly scheduled date, the parties expect that Mr. Guzman will plead to certain
specifications or that a prompt hearing date will be requested.

Additional time is also necessary to review and discuss: 1) the specifications listed in the

Request for Summons with Mr. Christian Guzman and 2) a possible plea in this matter.
Accordingly, I request a 30-day adjournment of the VOSR scheduled for July 20, 2021.

Respectfully Submitted,
ALLE En on
Karloff C. Commissiong, Esq.

Cc: AUSA Kevin Meade (via ECF)

 
